GLICKSTEIN, Judge,
concurring specialty-
I write to explain what we have done. This proceeding began as a non-final appeal by the defendant from a “[p]artial summary judgment determining liability in favor of a party seeking affirmative relief.” The trial court said:
This holding is limited to a determination that the corporate defendant is legally *352liable to Plaintiffs for such acts of its officer, PAUL KORNYA, as are alleged in Counts IV, VI, VIII and IX, if a jury should determine that KORNYA in fact committed these acts.
Appellant’s sole point on appeal was as follows:
An insurance agency whose officer-employee embezzles a premium, unbeknownst to the agency, is not liable for punitive damages or other penalties, because the act was outside the scope of employment.
We have concluded as the majority has indicated.